UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2001 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31763 Fifth Avenue Acquisition I Corp. (Exact name of small business issuer as specified in its charter) Florida 65-1032012 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 301 Clematis Street, Suite 3000, West Palm Beach, FL 33401 (Address of principal executive offices) (Zip Code) 561-651-7336 (Issuers telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15 (d) of the Exchange Act during the past 12 months ( or for such shorter period that the registrant was required to file such report (s), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 1,000,000 Transitional Small Business Disclosure Format: Yes No X Page 1 of 10 INDEX PART I. FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements (Unaudited) 3 Item 2. Managements Plan of Operation 4 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 2. Changes in Security 9 Item 3. Default Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 9 Item 5. Other Information 9 Item 6. Exhibits and Reports on Form 8-K 9 PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Set forth below are the audited financial statements for the Company for the period ended September 30, 2001. FIFTH AVENUE ACQUISITION I CORP. (A DEVELOPMENT STAGE ENTERPRISE) FINANCIAL STATEMENTS SEPTEMBER 30, 2001 FIFTH AVENUE ACQUISITION I CORP. (A DEVELOPMENT STAGE ENTERPRISE) TABLE OF CONTENTS Financial Statements for the period ended September 30, 2001 (Unaudited) Balance Sheet 14 Statement of Operations 14 Statement of Changes in Stockholder's Equity (Deficit) 15 Statement of Cash Flows 15 Notes to Financial Statements 15 FIFTH AVENUE ACQUISITION I CORP. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEET AS OF SEPTEMBER 30, 2001 Sep. 30, 2001 Dec. 31, 2000 (Unaudited) ASSETS Current Assets Cash $14 $522 Total Current Assets $14 522 TOTAL ASSETS $14 $522 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Accrued Liability $1,500 $1,500 Due to Related Party 2,307 2,307 TOTAL LIABILITIES 3,807 3,807 STOCKHOLDERS' EQUITY (DEFICIT) Common Stock, $.001 par value, 20,000,000 shares authorized, 1,000,000 issued and outstanding 1,000 1,000 Deficit accumulated during development stage (4,793) (4,285) Total Stockholders' Equity (deficit) (3,793) (3,285) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $14 $522 See accompanying notes to financial statements. FIFTH AVENUE ACQUISITION I CORP. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENT OF OPERATIONS FOR THE PERIOD ENDED SEPTEMBER 30, 2001 Three Months Ended September 30, 2001 Nine Months Ended September 30, 2001 Cumulative Development Stage Amounts Income $ 0 $ 0 $ 0 Expenses Administrative 36 508 4,793 Total expenses 36 508 4,793 NET LOSS $ (36) $ (508) $ (4,793) BASIC AND DILUTED NET LOSS PER SHARE $ (0.00) $ (0.00) $ (0.00) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING 1,000,000 1,000,000 1,000,000 See accompanying notes to financial statements. FIFTH AVENUE ACQUISITION I CORP. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENT OF CASH FLOWS FOR THE PERIOD ENDED SEPTEMBER 30, 2001 Three Months Ended September 30, 2001 Nine Months Ended September 30, 2001 Cumulative Development Stage Amounts CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ 36 $ 508 $ 4,793 Increase in accrued liability 0 0 1,500 Net cash used in operating activities (36) (508) (3,293) CASH FLOWS FROM INVESTING ACTIVITIES 0 0 0 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock 0 0 1,000 Advanced from related party 0 0 2,307 Net cash provided by financing activities 0 1,500 3,307 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (36) (508) 14 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 50 522 0 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 14 $ 14 $ 14 Supplemental Disclosures of Cash Flow Information: Taxes Paid $ 0 $ 0 $ 0 Interest Paid $ 0 $ 0 $ 0 See accompanying notes to financial statements. FIFTH AVENUE ACQUISITION I CORP. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and should be read in conjunction with Notes to Financial Statements contained in the Companys Annual Report on Form 10-KSB for the year ended December 31, 2000.
